Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 1 of 23 PageID: 176



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     JEFFREY PETROZZINO and
                                          No. 1:20-cv-01949-NLH-KMW
     CHRISTINE PETROZZINO, h/w,
     individually and on behalf of
     all others similarly
     situated,
                                          OPINION
                     Plaintiff,

           v.

     VIVINT, INC.,

                    Defendant.


 APPEARANCES:

 BRANDON G. JOHNSON
 GERSTEIN GRAYSON & COHEN LLP
 1288 ROUTE 73 SOUTH
 SUITE 301
 MT. LAUREL, NJ 08054

       Attorney for Plaintiffs Jeffrey Petrozzino and Christine
       Petrozzino.

 JENNY NICOLE PERKINS
 BALLARD SPAHR LLP
 1735 MARKET STREET
 51ST FLOOR
 PHILADELPHIA, PA 19103

 WILLIAM PATRICK REILEY
 BALLARD SPAHR
 201 LAKE DRIVE EAST
 SUITE 200
 CHERRY HILL, NJ 08002

       Attorneys for Defendant Vivint, Inc.
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 2 of 23 PageID: 177



 HILLMAN, District Judge

       This matter arises from a contract between Plaintiffs

 Christine and Jeffrey Petrozzino and Defendant Vivint, Inc. for

 a home security system installed by Defendant.         Presently

 pending before the Court is Defendant’s Motion to Compel

 Arbitration on an Individual Basis and Stay Proceedings.           (ECF

 No. 15).   For the reasons outlined below, the Court will grant

 Defendant’s motion.

                                 Background

       Plaintiffs allege that on August 25, 2017, they were

 visited at their residence by a door-to-door sales

 representative from Defendant, who solicited Plaintiffs to

 purchase one of Defendant’s home security systems.          Plaintiffs

 agreed to purchase the system, based, they allege, “upon

 Defendant’s representations that Defendant’s home security

 system was of good quality, functional, and appropriate for

 Plaintiffs’ use, and that Vivint would pay off

 the remaining balance due on Plaintiffs’ existing home security

 system.”   (ECF No. 7 at ¶ 27).      On August 25, Defendant provided

 Plaintiffs with a one-page document titled “Purchase and

 Services Agreement” related to their purchase of the security

 system; that document was signed by both Plaintiffs, although it

 does not appear that it was ever signed by a representative of

 Defendant.    (Id. at ¶ 31; ECF No. 17-1, Ex. A).

                                      2
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 3 of 23 PageID: 178



       Then, on August 27, Defendant’s technician installed the

 system, and Defendant sent Plaintiff an email which referenced

 an attached “Order Confirmation” document.         (ECF No. 7 at ¶ 49).

 That document contained a “Schedule of Equipment and Services,”

 an “E-Sign Consent” form, and another Purchase and Services

 Agreement.    (ECF No. 17-1, Ex. D).      The August 27 version of the

 Purchase and Services Agreement provided an updated price for

 the equipment purchased by Plaintiff, and also included a second

 page with a number of additional terms and conditions.           Those

 terms and conditions included an “Entire Agreement” clause

 stating that the August 27th contract “replaces any earlier oral

 or written understanding or agreements,” and a clause requiring

 that any claims “directly or indirectly arising out of, relating

 to, or in connection with the Agreement regardless of what legal

 theory” must be submitted to arbitration on an individual basis.

 (ECF No. 17-1, Ex. D at §§ 19-20).        While Plaintiffs signed the

 August 27 agreement as well, they allege that they were unaware

 that the agreement was not identical to the version emailed to

 them on August 25, and “had no reason to suspect that the ‘Order

 Confirmation’ as characterized by Defendant, was actually a

 contract with terms which varied from the original contract sent

 the prior day.”     (ECF No. 7 at ¶¶ 50-51).

       Plaintiffs allege that over the following months they

 suffered a series of issues with their home security system; the

                                      3
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 4 of 23 PageID: 179



 specifics of those issues are not relevant for the present

 motion.   During their attempt to resolve those issues,

 Plaintiffs requested and received a copy of the August 27th

 agreement from Defendant on April 3, 2019; it was not until

 November 4, 2019, that Plaintiff Jeffrey Petrozzino discovered

 that the August 27th email had “included a different version of

 the Agreement.”     Id. at ¶¶ 47-49.

       Finally, on February 24, 2020, Plaintiffs filed their

 original complaint.     (ECF No. 1).     After this Court issued

 multiple orders to show cause related to jurisdictional issues,

 Plaintiffs filed the operative amended complaint on March 24,

 2020.   (ECF No. 7).    The putative class action complaint alleges

 four causes of action: (1) violations of the New Jersey Consumer

 Fraud Act (“NJCFA”), N.J.S.A. 56:8-1, et seq., both for the

 underlying issues with the security system and Defendant’s

 actions related to them, and for Defendant’s actions in getting

 Plaintiffs to sign the August 27 agreement which included the

 arbitration agreement; (2) breach of express and implied

 warranties; (3) negligent misrepresentation; and (4) breach of

 the duty of good faith and fair dealing.         On June 22, Defendant

 filed the present motion to compel arbitration on an individual

 basis and stay proceedings.      (ECF No. 15).     Plaintiff then filed

 a brief in opposition to the motion to compel, (ECF No. 17),



                                      4
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 5 of 23 PageID: 180



 which Defendant responded to with a reply brief in further

 support of the motion.      (ECF No. 20).

                                 Discussion

    I.     Subject Matter Jurisdiction

         This Court has jurisdiction over this matter pursuant to 28

 U.S.C. § 1332(d), the Class Action Fairness Act (CAFA), which

 provides, in relevant part, that “district courts shall have

 original jurisdiction of any civil action in which the matter in

 controversy exceeds the sum or value of $5,000,000, exclusive of

 interest and costs, and is a class action in which ... (A) any

 member of a class of plaintiffs is a citizen of a State

 different from any defendant.”

    II.    Legal Standards for Motions to Compel

         The parties here directly dispute which standard is

 appropriate for the Court to apply to the present motion.           In

 response to prior uncertainty and inconsistency regarding the

 appropriate standard to apply to a motion to compel arbitration,

 the Third Circuit outlined the proper approach for district

 courts faced with such motions in Guidotti v. Legal Helpers Debt

 Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir. 2013).           There,

 the Court explained that where the issue of whether the parties

 entered into an enforceable agreement to arbitrate a dispute can

 be decided without additional evidence, the appropriate standard

 to apply is that for motions to dismiss under Federal Rule of

                                      5
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 6 of 23 PageID: 181



 Civil Procedure 12(b)(6).      When that is not possible, however,

 the court should permit limited discovery on the question of

 arbitrability.    “After limited discovery, the court may

 entertain a renewed motion to compel arbitration, this time

 judging the motion under a summary judgment standard” pursuant

 to Rule 56.    Id. at 776.    If there is a genuine issue of fact,

 summary judgment must be denied and the issue of arbitrability

 must be tried.    Id. at 774-76.

       “Accordingly, where the complaint and supporting documents

 are unclear as to an agreement to arbitrate, or where a

 plaintiff responds to a motion to compel with additional facts

 sufficient to place arbitrability ‘in issue,’ the parties should

 be entitled to discovery.”      Discovery House v. Advanced Data

 Systems RCM, Inc., No. 19-21602 (KM) (JBC), 2020 WL 6938353, at

 *4 (D.N.J. Nov. 25, 2020).      If the complaint and any additional

 facts or evidence put forth by the Plaintiff in response to the

 motion do not place arbitrability at issue, discovery is

 unnecessary for resolving the motion to compel and the Court may

 rule on the motion in the first instance.

    III. Legal Standard for Motions under Federal Rule of Civil
         Procedure 12(b)(6)

       The parties here disagree over whether the present motion

 can be decided under the standard for Rule 12(b)(6) motions, and

 whether discovery on the question of arbitrability is necessary.


                                      6
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 7 of 23 PageID: 182



 As explained above, if the existence of an arbitration agreement

 is clear from the surface of the complaint and the supporting

 documents, the motion to compel must be analyzed under the

 standard applied to motions to dismiss under Federal Rule of

 Civil Procedure 12(b)(6).      When considering a motion pursuant to

 Federal Rule of Civil Procedure 12(b)(6), a court must accept

 all well-pleaded allegations in the complaint as true and view

 them in the light most favorable to the plaintiff.          Evancho v.

 Fisher, 423 F.3d 347, 351 (3d Cir. 2005).         It is well settled

 that a pleading is sufficient if it contains “a short and plain

 statement of the claim showing that the pleader is entitled to

 relief.”   Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).        A district court, in

 weighing a motion under Rule 12(b)(6), asks “not whether a

                                      7
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 8 of 23 PageID: 183



 plaintiff will ultimately prevail but whether the claimant is

 entitled to offer evidence to support the claim.”          Twombly, 550

 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416 U.S. 232, 236

 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision in

 Twombly expounded the pleading standard for ‘all civil actions’

 . . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

 2009) (“Iqbal . . . provides the final nail in the coffin for

 the ‘no set of facts’ standard that applied to federal

 complaints before Twombly.”).       A 12(b)(6) motion “should be

 granted if the plaintiff is unable to plead ‘enough facts to

 state a claim to relief that is plausible on its face.’”

 Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at 570).

    IV.   Analysis

       “It is well established that the Federal Arbitration Act

 (FAA) reflects a ‘strong federal policy in favor of the

 resolution of disputes through arbitration.’”         Kirleis v.

 Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir.

 2009) (quoting Alexander v. Anthony Int’l, L.P., 341 F.3d 256,

 263 (3d Cir. 2003)).     But before a court may implement this

 preference, it must first determine “that (1) a valid agreement

 to arbitrate exists, and (2) the particular dispute falls within

 the scope of that agreement.”       Id. (citing Trippe Mfg. Co. v.

 Niles Audio Corp, 401 F.3d 529, 532 (3d Cir. 2005)).          In this

 case, Plaintiffs do not dispute that the second requirement is

                                      8
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 9 of 23 PageID: 184



 satisfied.    Nor would they likely have a basis for such an

 argument, since the contract explicitly states that any claims

 “directly or indirectly arising out of, relating to, or in

 connection with the Agreement regardless of what legal theory,”

 are covered by the arbitration agreement. (ECF No. 17-1, Ex. D

 at § 19).

       Accordingly, the central issue for the purposes of this

 motion is whether the agreement to arbitrate was valid.           And to

 determine which standard must be applied in deciding that

 question, the Court must first determine whether the complaint

 and the supporting documents it relies upon clearly establish

 whether there was a valid arbitration agreement, or if

 Plaintiffs’ complaint or the evidence they have put forward in

 opposition to this motion to compel are sufficient to demand

 further discovery on the question of arbitrability.

       Federal courts “look to applicable state law to determine

 whether the parties agreed to arbitrate.”         Ailments Krispy

 Kernels, Inc. v. Nichols Farms, 851 F.3d 283, 289 (3d Cir.

 2017).   In New Jersey, “[a]n enforceable agreement requires

 mutual assent, a meeting of the minds based on a common

 understanding of the contract terms.”        Id. (quoting Morgan v.

 Sanford Brown Inst., 137 A.3d 1168, 1180 (N.J. 2016)).           “That

 standard, however, does not relieve a party from the terms of a

 contract simply because they did not read or specifically

                                      9
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 10 of 23 PageID: 185



 discuss the terms.”      Sutton v. Lyles, No. 1:19-cv-7395-NLH-JS,

 2020 WL 728815, at *4 (D.N.J. Feb. 13, 2020) (citing Ailments

 Krispy Kernels, 851 F.3d at 289).         Instead, “[w]hen a party

 enters into a signed, written contract, that party is presumed

 to understand and assent to its terms, unless fraudulent conduct

 is suspected.”     Stelluti v. Casapenn Enters., LLC, 1 A.3d 678,

 690 (N.J. 2010).     The mere “[f]ail[ure] to read a contract does

 not excuse performance unless fraud or misconduct by the other

 party prevented one from reading.”         Gras v. Assocs. First

 Capital Corp., 786 A.2d 886, 894 (N.J. Super. Ct. App. Div.

 2001); see also Henningsen v. Bloomfield Motors, Inc., 161 A.2d

 69, 84 (N.J. 1960) (calling same a “general principle” of

 contract law).

     To determine whether further discovery is necessary, or

 Defendant’s motion to compel arbitration can be properly

 assessed under the standard for 12(b)(6) motions, the Court must

 analyze whether it is clear from the face of the complaint and

 any incorporated documents that the parties agreed to the

 arbitration clause.      The Court first notes that there is no

 disagreement as to whether the August 27, 2017 version of the

 Purchase and Services Agreement included a clause providing that

 claims such as those here must be arbitrated on an individual

 basis — with the potential exception of Plaintiff’s NJCFA claim



                                      10
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 11 of 23 PageID: 186



 related to the signing of the August 27th agreement itself,

 which will be discussed in greater detail below.

     Plaintiffs do not dispute this fact in their brief opposing

 the motion, and the existence of the arbitration agreement is

 clear on the face of the contract, which Plaintiffs both rely

 upon in their complaint as a basis for one of their fraud

 claims, (ECF No. 7 at ¶ 49-51), and have attached as an exhibit

 to their brief opposing this motion.        (ECF No. 17-1, Ex. D).

 Nor is there any dispute as to whether Plaintiffs signed the

 August 27th Purchase and Services Agreement – Plaintiffs

 themselves have submitted the agreement, clearly showing their

 signatures, as an exhibit to their opposition brief, and have

 explicitly conceded that the agreement was signed by both them

 and a representative of Vivint.        (ECF No. 17-1 at ¶ 13).

       Instead, Plaintiffs argue that the arbitration agreement is

 unenforceable because it was reached through fraud on the part

 of Defendant.     Plaintiffs put forth one central argument for why

 there was no valid agreement to arbitrate here, or alternatively

 for why further discovery on the question of arbitrability is

 needed: that they only signed the August 27th Purchase and

 Services Agreement that contained the arbitration agreement due

 to Defendant’s fraudulent behavior, which prevented them from

 recognizing that the agreement contained an arbitration clause.



                                      11
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 12 of 23 PageID: 187



       “It is the general rule that where a party affixes [her]

 signature to a written instrument, ... a conclusive presumption

 arises that [she] read, understood and assented to its terms and

 [she] will not be heard to complain that [she] did not

 comprehend the effect of [her] act in signing.”          MZM

 Construction Company, Inc. v. New Jersey Building Laborers

 Statewide Benefit Funds, 974 F.3d 386, 403 (3d Cir. 2020)

 (quoting Peter W. Kero, Inc. v. Terminal Const. Corp., 78 A.2d

 814, 817 (N.J. 1951)).      However, “[t]here is an exception to

 this general rule when a party's ‘signature is obtained by fraud

 or imposition in the execution of the instrument.’”            Id.

 (quoting Kero, 78 A.2d at 817).

       There are generally two forms of fraud that may be alleged

 regarding an arbitration agreement — fraud in the inducement,

 and fraud in the execution.       The specific form of fraud alleged

 has a direct impact on the outcome of a motion to compel

 arbitration:

      “Fraud in the inducement occurs when one party's fraud
      induces another party to enter into an agreement he or
      she would not otherwise have entered. Importantly, both
      parties recognize the existence and general nature of that
      agreement. The general rule is that such fraud defenses
      are a matter for the arbitrator, not the Court.
      Meanwhile, fraud in the execution occurs when one party
      executes an agreement with another party that is different
      in nature from what the other party was led to believe it
      had entered. Importantly, one party recognizes an
      agreement that is fundamentally dissimilar from the one
      it entered. The general rule here is that defenses of


                                      12
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 13 of 23 PageID: 188



      fraud in the execution are a matter for the Court, not an
      arbitrator.”

 Droney v. Vivint Solar, No. 18-849 (RBK/KMW), 2018 WL 6191887,

 at *4 (D.N.J. Nov. 28, 2018) (citing Connors v. Fawn Mining

 Corp., 30 F.3d 483, 490 (3d Cir. 1994) and Angrisani v.

 Financial Technology Ventures, LP, 952 A.2d 1140, 1148 (N.J.

 Super Ct. App. Div. 2008)).

       Plaintiffs here do not specifically label their claim as

 one for fraud in the inducement or fraud in the execution, and

 neither party has addressed the question of what form of fraud

 claim Plaintiff intended to state.        Plaintiffs specifically

 allege that “Defendant Vivint violated the CFA by . . .

 providing consumers with a sales contract which was incomplete

 and omitted material terms related to the rights and obligations

 of the parties, including an arbitration provision, or providing

 no contract at all,” and “misleading consumers by sending them a

 second version of a sales contract under the guise of an ‘order

 confirmation’ while failing to disclose that a contract which

 materially differed from the original contract was actually

 being sent . . . .”      (ECF No. 7 at ¶ 68(a)-(b)).      Having

 reviewed this claim within the context of the broader complaint,

 the Court interprets it as alleging fraud in the execution,

 since the complaint clearly claims that Defendant’s alleged

 fraud caused Plaintiffs to “execute[] an agreement . . . that


                                      13
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 14 of 23 PageID: 189



 [was] different in nature from what [they were] led to believe

 [they] had entered.”      Droney, 2018 WL 6191887, at *4.

       As claims for fraud in the execution of an arbitration

 agreement are for the Court to assess, not for an arbitrator,

 the next question is then whether Plaintiffs have put forth an

 allegation of fraud in the execution sufficient to survive a

 Rule 12(b)(6) motion, and are therefore entitled to limited

 discovery.    See Discovery House, 2020 WL 6938353, at *7, 9

 (granting motion to compel arbitration because “even if a fraud-

 in-the-execution claim was intended, it is inadequately

 alleged”).    “Fraud in the execution (or fraud in the factum)

 occurs when a party is compelled to sign the instrument ‘by

 reason of a misrepresentation intended to deceive [her] as to

 its purport or content.’”       MZM Constr., 974 F.3d at 403-04

 (quoting Kero, 78 A.2d at 817–18).        “Fraud in the execution may

 also be present ‘when a party executes an agreement with neither

 knowledge nor reasonable opportunity to obtain knowledge of its

 character or its essential terms’ by reason of ‘excusable

 ignorance.’”     Id. at 404 (quoting Connors v. Fawn Mining Corp.,

 30 F.3d 483, 490, 491 (3d Cir. 1994)).         Excusable ignorance

 “typically involves some sort of misconduct or imposition that

 cuts off the signer's opportunity to read, such as ‘significant

 time pressure’ and reliance on an erroneous ‘assurance’ that the

 parties’ oral understanding had been or would be accurately

                                      14
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 15 of 23 PageID: 190



 memorialized in an instrument.”        Id. (quoting Connors, 30 F.3d

 at 488, 492–93).     “In short, ‘failing to read a contract does

 not excuse performance unless fraud or misconduct by the other

 party prevented one from reading.’”        Id. (quoting New Gold

 Equities Corp. v. Jaffe Spindler Co., 181 A.3d 1050, 1064 (N.J.

 Super. Ct. App. Div. 2018)).

       The Court finds that, under the standard applied to Rule

 12(b)(6) motions, Plaintiffs have failed to put forth sufficient

 factual allegations supporting a claim of fraud in the execution

 to defeat the present motion and justify further discovery on

 the question of arbitrability.       First, Plaintiffs have simply

 failed to allege any misrepresentations that rise to the level

 of intentional fraud by Defendant.        In fact, Plaintiffs have

 alleged only one affirmative representation regarding the

 contract that could even potentially have been viewed as

 deceptive: the use of the term “Order Confirmation” in the

 August 27, 2017 email that attached the version of the Purchase

 and Services Agreement in question here.         Specifically,

 Plaintiffs allege that the email “made no mention of the fact

 that [the] ‘Order Confirmation’ email had attached a different

 version of the Agreement from the version sent the day before,”

 and that they had “no reason to suspect that the ‘Order

 Confirmation’ as characterized by Defendant, was actually a



                                      15
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 16 of 23 PageID: 191



 contract with terms which varied from the original contract.”

 (ECF No. 7 at ¶¶ 50-51).

       However, these allegations, even if true, simply do not

 rise to the level of fraud, or even necessarily constitute

 misrepresentations.      Plaintiffs do not allege that the August

 27th email represented that the contract attached contained the

 exact same terms as the contract from the previous day, that any

 representative of Defendant had made any representations

 regarding the agreement in any other capacity, or that the two

 parties had ever discussed the terms of the Purchase and

 Services Agreement at any stage.          Plaintiffs do not sufficiently

 explain in their brief opposing the present motion to compel

 exactly how the term “Order Confirmation” was inaccurate or

 deceptive.    And Plaintiffs do not allege that Defendant ever

 represented that the original August 25th document was a

 complete, final version of the contract, and instead acknowledge

 that the document was not signed by Defendant’s representative;

 in fact, the only thing the complaint alleges regarding the

 August 25th document is that “Defendant emailed Plaintiff

 Christine Petrozzino a copy of a two-page System ‘Purchase and

 Services Agreement’, however, as is set forth in more detail

 below, it was much later discovered that the agreement which was

 sent to Mrs. Petrozzino was not complete.”         (ECF No. 7 at ¶ 31).



                                      16
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 17 of 23 PageID: 192



 Simply put, Plaintiffs have not alleged any representations by

 Defendant that could plausibly constitute fraud.

       Nor have Plaintiffs alleged or demonstrated that they did

 not have a reasonable opportunity to obtain knowledge of the

 agreement’s terms due to excusable ignorance.          Plaintiffs

 received an email attaching the contract, which they admittedly

 signed; they do not claim to have been pressured into signing

 the contract quickly, nor do they claim that they received

 outside assurances from any representative of Defendant that the

 contract was the same as the previous contract they had viewed

 and signed.    In fact, the August 27th agreement makes clear on

 its face that at least some changes had been made from the

 August 25th document: it not only includes another page of

 terms, the price it represents Plaintiffs agreed to pay for the

 equipment being installed by Defendant, which was $1,640.47 in

 the August 25th agreement, was raised to $1,961.08.           (Compare

 ECF No. 17-1, Ex. A, with id. at Ex. D).         Plaintiffs, had they

 given even a cursory look to the price they were required to pay

 in return for the equipment installed or to the length of the

 contract, would have known immediately that the attached

 document was not identical to the one sent the previous day.

       In their opposition brief, Plaintiffs further describe

 Defendant’s actions as “surreptitiously sending a second

 mislabeled email which included unsigned pages and terms which

                                      17
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 18 of 23 PageID: 193



 materially differed from the agreement which Plaintiffs signed,”

 which they argue “is, in and of itself, an act of consumer

 fraud.”    (ECF No. 17 at 9).     Although Plaintiffs themselves cite

 no case law in support of this statement, the Court notes that

 the Third Circuit has previously recognized fraud in the

 execution claims based on allegations that a party had

 “surreptitiously substitute[d] a materially different contract

 document” than the one the parties had agreed to.          Connors, 30

 F.3d at 493.     However, cases such as those generally involve

 situations where the parties negotiated a set of terms for their

 agreement, reviewed a document that reflected those terms, and

 then one of the parties substituted that previously reviewed

 agreement and had the other party sign and execute an agreement

 different from what they had negotiated.         In Connors v. Fawn

 Mining Corp., 30 F.3d 483 (3d Cir. 1994), for example, an

 employer and a union had negotiated a Collective Bargaining

 Agreement, and signed an unattached signature page based on the

 understanding that there was no contractual obligation for the

 employer to contribute to a benefits plan, which they had

 previously negotiated.      Id. at 492.    When the final contract

 later turned out to include such a requirement, the Third

 Circuit recognized the employer’s fraud defense as asserting an

 argument for fraud in the execution — emphasizing that both

 parties had admitted that the contribution requirement was an

                                      18
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 19 of 23 PageID: 194



 important issue that they had specifically negotiated.            Id. at

 493.

        Similarly, in March Associates Const., Inc. v. New Jersey

 Bldg. Laborers Statewide Pension Fund, 2014 WL 2611857 (D.N.J.

 June 11, 2014), a construction association and a union had

 negotiated for specific language in a particular clause; when

 the parties later turned to negotiations on a separate clause,

 the union, without warning, secretly removed the agreed-upon

 language from the first clause.        Id. at *1-2.    When the

 association later reviewed proposed edits to the second clause,

 which was currently being negotiated, they did not think to

 double-check the rest of the language in the contract, on which

 they believed negotiations were complete.         Id. at 2.    The court

 there “conclude[d] that Plaintiff ha[d] plead a plausible fraud

 in the execution claim.”      Id. at 5 (citing Connors, 30 F.3d at

 493).    Unlike the parties in those earlier cases, however,

 Plaintiffs here do not allege that any of the terms of the

 Purchase and Services Agreement were negotiated by the parties,

 and in fact do not allege that the parties actually discussed

 the terms of the agreement, such as the arbitration clause, at

 any point.

        Nor do the facts here, as alleged by Plaintiffs and shown

 by the supporting documents and the evidence they have

 introduced in opposition to this motion, portray a situation in

                                      19
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 20 of 23 PageID: 195



 which additional terms were deceptively hidden or shielded from

 a customer’s view in an attempt to commit fraud by omission.            In

 fact, they instead suggest that even a brief review of the

 document before it was signed would have revealed that a

 material number of additional terms were present.          Plaintiffs

 received a Purchase and Services Agreement on August 25th that

 was one-page long and showed only 4 sections; that document,

 however, explicitly referenced additional sections and a

 separate page that were not present, pointing the customer to

 “SECTIONS 17 AND 18 ON THE NEXT PAGE OF THIS AGREEMENT,” and

 counseled the customer “DO NOT SIGN THIS AGREEMENT BEFORE YOU

 READ IT OR IF ANY OF THE SPACES INTENDED FOR THE AGREED TERMS TO

 THE EXTENT OF THEN AVAILABLE INFORMATION ARE LEFT BLANK.”            (ECF

 No. 17-1, Ex. A).     Plaintiffs concede that the August 25th

 document “is not signed by Vivint’s representative.”           (ECF No.

 17-1 at ¶ 6).

       Two days later, they received an updated version of this

 agreement, which contained a higher price to be paid for the

 security system equipment, and included a second page with 18

 additional sections, one of which was an arbitration agreement

 and another of which was a clause stating that the August 27th

 agreement “replaces any earlier oral or written understanding or

 agreements.”     (ECF No. 17-1, Ex. D at §§ 19-20).       At its core,

 Plaintiffs’ argument is that their failure to read the second

                                      20
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 21 of 23 PageID: 196



 page of this two-page agreement should be excused because the

 email it was attached to (1) referred to the document containing

 the contract as an “Order Confirmation,” despite the contract

 itself being explicitly labeled at the top of the page they

 signed as a “System Purchase And Services Agreement” that was

 dated for that day, and (2) did not explicitly state that the

 contract contained additional terms — a fact that should have

 been made clear by the fact that the contract was longer than

 one page.    Plaintiffs were neither stopped from taking a closer

 look at the agreement before they signed it, nor given any

 assurances or representations that would have made them think

 such a review was unnecessary.       As the Third Circuit has made

 clear, “failing to read a contract does not excuse performance

 unless fraud or misconduct by the other party prevented one from

 reading.”    MZM Constr., 974 F.3d at 404.

       Finally, Plaintiffs make a few other arguments that the

 Court will address briefly.       First, Plaintiffs repeatedly

 emphasize that they did not sign the page of the agreement that

 included the arbitration clause.          However, as Defendant points

 out, Plaintiffs have put forth no case law supporting the

 argument that this impacts the validity of the arbitration

 agreement, and under New Jersey law terms and conditions that

 follow a signature line are incorporated into the agreement when

 the fact that there are additional terms is referenced before

                                      21
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 22 of 23 PageID: 197



 the signature line.      See Marini v. Quality Remodeling Co., Inc.,

 No. PAS-L-2714-03, 2006 WL 3783129, at *3 (N.J. Super. Ct. App.

 Div. Feb. 10, 2006) (holding that plaintiffs were bound by

 arbitration agreement that was on the unsigned second page of

 the contract, because the contract had referenced “additional

 terms and provisions” before the signature line on the first

 page).    Here, as described above, the August 27th Purchase and

 Services Agreement explicitly referenced additional terms on the

 “next page” prior to the signature line, and Plaintiffs signed

 the contract.     The fact that they did not also sign the second

 page that included the arbitration clause is irrelevant to the

 question of whether they are bound by that clause.

       Plaintiffs further emphasize that the August 27th email was

 not sent until after the security system was installed, but was

 clearly intended to be sent prior to installation due to its

 reference to their ability to ask questions or make changes to

 their system “prior to installation.”          (ECF No. 17 at 6).

 However, they do not persuasively explain why this would impact

 the validity of the agreement, nor how it pertains to their

 fraud allegations, and the Court again views this fact as

 irrelevant to the central questions presented here.

       Accordingly, the Court finds that Plaintiffs have failed to

 sufficiently allege fraud in the execution of the August 27th

 Purchase and Services Agreement.          That agreement contains a

                                      22
Case 1:20-cv-01949-NLH-KMW Document 21 Filed 12/31/20 Page 23 of 23 PageID: 198



 clause requiring Plaintiffs to arbitrate the rest of their

 claims on an individual basis, and Plaintiffs have conceded that

 they signed the agreement.       The Court therefore finds that the

 existence of an enforceable arbitration clause is clear from the

 surface of Plaintiffs’ complaint and the supporting documents,

 and that Plaintiffs have failed to put forth evidence in

 opposition to this motion sufficient to put the enforceability

 of that clause into question.       Further discovery on the issue of

 arbitrability is unnecessary, and the Court will grant

 Defendant’s motion to compel arbitration on an individual basis

 and stay this proceeding pending that arbitration.

                                 Conclusion

       For the reasons expressed above, Defendant’s Motion to

 Compel Arbitration (ECF No. 15) will be granted, and this

 proceeding will be stayed pending arbitration.

       An appropriate Order will be entered.



 Date: December 31, 2020                     /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      23
